There perhaps is a scintilla of evidence tending to prove that defendant had in his possession a fruit jar containing about a tablespoonful of whisky, but in view of the fact that the two principal state's witnesses contradicted each other on a material point and several disinterested witnesses testified positively that no whisky was in the jar, the court should have granted the defendant's motion to set aside the verdict. The court correctly charged the jury that the charge should be confined to the time and place where the jar was broken, but *Page 223 
there was evidence of other acts of defendant which must have influenced the verdict in spite of the instruction of the court to the contrary.
The motion for a new trial should have been granted.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.